Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 10-11, 13, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Davidsen (US 2003/0036702) and in view of Jin (US 2013/0197368).

3.	Addressing claim 10, Davidsen discloses an ultrasound transducer system comprising: 
a lens layer configured to partially or completely compensate for a predetermined ultrasound beam distortion associated with an ultrasound 
an ultrasound transducer layer configured to deliver a transmit ultrasound wavefront into the lens layer and to receive a reflected ultrasound wavefront that has passed through the lens layer corresponding to a reflection of the transmit ultrasound wavefront (see [0024] and [0038]; element 17; the lens not show is in front of element 17 and ultrasound wave pass through the lens to the target or from the target); 
a coarse aperture layer coupled to the ultrasound transducer layer and comprising a plurality of channel conductors (see Figs. 26, 8-9, [0024] and [0032-0036]; the section with conductors 39, 60, 62, 64 and 65 is coarse aperture layer); 
a backing layer comprising an electrically insulative material coupled to the coarse aperture layer (see [0024]; element 37 is the backing layer; Davidsen does not explicitly disclose backing layer comprising an electrically insulative material; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the backing layer is insulative because it does not conduct electricity; it requires conductors 39, 60, 62, 64 and 65 to conduct electricity).

Davidsen does not disclose wherein each channel conductor is operably coupled to a different portion of a surface of the ultrasound transducer layer, 

	4.	Addressing claims 11 and 13, Davidsen discloses:
a portable control circuit configured to operably couple to the plurality of channel conductors of the coarse aperture layer, the portable control circuit comprising: a transmit circuit configured to provide an excitation waveform vector to the plurality of channel conductors to generate the transmit ultrasound wavefront using the ultrasound transducer layer; and a 
wherein the coarse aperture layer is removably coupled to the ultrasound transducer layer (see [0028], [0037], claims 1-3, Figs. 13 and 14; the conductive layer (coarse aperture layer) in the back and front portion is removably couple to each other).

5.	Addressing claims 21-22 and 24, the system in claims 10-11 and 13 perform the method in claims 21-22 and 24 therefore claims 21-24 are being rejected for the same reason as claims 10-11 and 13. 

No art rejection for claims 12, 14-16, 23 and 25-27.

Response to Arguments

Applicant's arguments filed 01/06/22 have been fully considered but they are not persuasive. Applicant argues Davidsen fails to disclose that is lens “partially or completely compensates for a predetermined ultrasound beam distortion associated with an ultrasound obstacle”. Applicant’s argument is not persuasive because as see in . 
Applicant argues Jin does not disclose each conductive trace 12 defines a conductive surface area having a size or shape different than at least one other conductive trace 12. Applicant’s argument is not persuasive because Jin Fig. 5B show some top surface area having a size different than at least one other top surface of conductive trace. 


    PNG
    media_image1.png
    816
    695
    media_image1.png
    Greyscale


.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Development of an Estimation Instrument of Acoustic Lens Properties for Medical Ultrasound Transducer (see page 1, Introduction Section, col. 2; the lens is used to focus the ultrasound beam at the target distance) and US 10,973,494 (see Fig. 1, conductive pad 16b is different shape and size than conductive pad 16a).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793